BARNS, J.
Dissenting:
I regret to dissent to the decision of my worthy colleagues but am unable to conclude that the Chancellor has erred in his judgment. I am tempted to state my views but being of the opinion that it would only serve to accentuate the unfortunate social problems presented, refrain from doing so.
PER CURIAM:
On rehearing a majority of the Court have reached the conclusion that the judgment appealed from should be affirmed. We therefore recede from the judgment entered herein on February 21, 1947, and affirm the judgment below.
It is so ordered.
TERRELL, BUFORD, ADAMS and BARNS, JJ., concur.
THOMAS, C.J. and CHAPMAN, J., dissent.